Title: From James Madison to Thomas Jefferson, 27 July 1792
From: Madison, James
To: Jefferson, Thomas


Dr Sir
July 27. 92
I recd. yesterday your letters containing the papers inclosed. I recd. at the same time a letter from Mr. Maury of Liverpool in which was the little note which I also inclose.
Brown & a Col Edwards are the Senators for Kentucky. The latter sd. to be a good man & not likely to differ from the politics of his colleague. A distant kinsman of Mine Hubbard Taylor is likely to be one of the Reps. The other altogether uncertain. Muter is appd. a Judge & out of the question. I am this moment setting out for Fred⟨er⟩ick & only add in haste that I am Yrs. always & Affly.
Js. Madison Jr
Be so good as to let Col. Monroe have the Kentucky paper after you have done with it.
